I.

Per Curiam.

The taxpayer contends in its appeal that the true value of returnable bottles and shells is their deposit or repurchase price, which was 2 cents, later raised to 5 cents, for bottles (10 cents for 32 oz. bottles) and 12 cents, later raised to 30 cents, for shells, during the years in question. Taxpayer argues further that the repurchase or deposit price represents the true value for these returnable goods because (1) it is a price determined in the market place which is necessary to induce the return of the bottles and cases, and (2) a returnable bottle, once filled with beverage, immediately depreciates in value.
The Tax Commissioner contends that the true value of returned bottles and shells is the original purchase price of the containers as determined from the arms-length transaction between the taxpayer-bottler and the manufacturers or suppliers of the containers — not the lower deposit price actually paid by the taxpayer.
The Board of Tax Appeals in its decision emphasizes the fact that the price paid by the taxpayer to repurchase the bottles and shells from customers constitutes a return of the price or deposit paid by the consumer and that the taxpayer sets that price unilaterally and, consequently, that it was not an arms-length transaction. The evidence presented at the hearing before the board, however, demonstrates that market factors play a significant role in the determination of the price which taxpayer must pay to repurchase used bottles and shells and of the quantity which it is able to purchase. For 1972, for example, taxpayer raised its price (for return of bottles) from 2 cents to 5 cents in order to be able to repurchase more of those bottles including those bottles in which, from an accounting standpoint, 2 cents had been included in the sale price to the retailer. The evidence shows that there is no direct correlation between the number of bottles the taxpayer sells *102and the number it repurchases. Bottles frequently cross franchise boundaries, and, as a result, taxpayer sells bottles that it will never repurchase, and it repurchases bottles which it did not sell. In addition, some bottles are discarded,, others are broken and are used for a variety of purposes^ never being offered for resale to the taxpayer.
The taxpayer further presented evidence demonstrating that a new bottle depreciates substantially once it is filled with beverage and that the value of a used bottle is less than the value of a new bottle. Used bottles returning from the trade must be sorted, culled and sanitized before they may be reused, resulting in increased costs to the bottler. In addition, there is significantly increased risk of breakage on the bottling line when used bottles are filled.
In addition, this court held, inter alia, in Red Top Brewing Co. v. Bowers (1955), 163 Ohio St. 18, that the deposit price paid by a taxpayer for return of bottles is a proper figure for listing such personal property, and a determination by the commissioner or board that such property should be listed at a higher figure is unreasonable. Therefore, the decision of the board with respect to the true value of taxpayer’s returnable bottles and shells for personal property tax purposes is unreasonable and unlawful and it is reversed.
II.
The Tax Commissioner maintains in his appeal that the taxpayer has retained such control over the returnable bottles and cases sold to retail customers so as to be obligated to list them for personal property tax purposes.
The board made a factual determination that the taxpayer did not have “ ‘ownership or control’ ” of the bottles and shells “in the field.”
As found by the board, “[fjrom the testimony presented at the hearing, the customers are under no duty to return the bottles to the appellant, nor can the appellant compel them to do so. The sale of the beverage in bottles and cases to the appellant’s customers is. considered a sale of the container as well. The taxpayer sells the beverage to its customer and at . that time also relinquishes all possession *103and any possibility of control over the containers to the customer who purchases the beverage and the containers. That ownership of the containers is with the customer is manifested by the fact that the taxpayer cannot compel the return of the bottles and shells, and that the customer may dispose of these containers as he wishes. The deposit paid by the beverage customer to the taxpayer and later given back to the customer if the bottle is returned does not create a legal obligation on the customer to return the bottle for the deposit price. The possibility of the customer’s receiving the deposit price is only an inducement to persuade the customer to return the containers to the bottler-taxpayer rather than throw them away.” The board concluded that the taxpayer is the owner of the bottles and shells inside its warehouse, but not the floating bottles and shells which are outside the warehouse.
The board’s decision is also supported by other jurisdictions; e. g., Coca-Cola Bottling Works Co. v. Kentucky Dept. of Revenue (Ky. App., 1974), 517 S. W. 2d 746; Nehi Bottling Co. v. Gallman (1972), 39 A. D. 2d 256, 333 N. Y. S. 2d 824; Goebel Brewing Co. v. Brown (1943), 306 Mich. 222, 10 N. W. 2d 835.
The decision of the board determining that the taxpayer does not own or control bottles and shells “in the field” for purposes of the personal property tax is reasonable and lawful, and it is affirmed.
Accordingly, the decision of the board is affirmed in part and reversed in part.

Decision affirmed in part and reversed in part.

Leach, C. J., HebbeRT, Celebeezze, W. Brown and Sweeney, JJ., concur.
P. BROwn and Loches, JJ., dissent.